                                         Case 5:18-md-02834-BLF Document 663 Filed 04/27/21 Page 1 of 1




                                   1

                                   2
                                                                  UNITED STATES DISTRICT COURT
                                   3                            NORTHERN DISTRICT OF CALIFORNIA
                                                                        SAN JOSE DIVISION
                                   4
                                         IN RE: PERSONALWEB                             Case No. 18-md-02834-BLF
                                   5
                                         TECHNOLOGIES, LLC ET AL., PATENT
                                         LITIGATION
                                   6
                                                                                        ORDER SETTING CASE
                                   7     AMAZON.COM, INC., and AMAZON                   MANAGEMENT CONFERENCE
                                         WEB SERVICES, INC.,
                                   8
                                                       Plaintiffs
                                   9            v.                                     Case No.: 5:18-cv-00767-BLF

                                  10     PERSONALWEB TECHNOLOGIES, LLC
                                         and LEVEL 3 COMMUNICATIONS, LLC,              Case No.: 5:18-cv-05619-BLF
                                  11
Northern District of California
 United States District Court




                                                       Defendants,
                                  12

                                  13     PERSONALWEB TECHNOLOGIES, LLC,
                                         and LEVEL 3 COMMUNICATIONS, LLC,
                                  14
                                                       Plaintiffs,
                                  15            v.

                                  16     TWITCH INTERACTIVE, INC.,

                                  17                   Defendant.

                                  18
                                              Upon request of Plaintiffs Amazon.com, Inc., Amazon Web Services, Inc., and Twitch
                                  19
                                       Interactive, Inc., the Court SETS a case management conference for May 13, 2021 at 11am.
                                  20
                                              IT IS SO ORDERED.
                                  21

                                  22   Dated: April 27, 2021
                                                                                    ______________________________________
                                  23                                                BETH LABSON FREEMAN
                                                                                    United States District Judge
                                  24

                                  25

                                  26
